Tirghman C. J.
after stating the facts, delivered the opinion of the Court. Upon the trial of this pause, two questions arose. 1. Whether Boon was the owner of Burk’s warrant. 2. Supposing he was, whether he was entitled to the land in dispute. As to the first, without discussing the testimony, we think it sufficient to express our opinion that under all the circumstances of this case, there was satisfactory evidence of Boon’s being the owner of Burk’s warrant. On the second point, it appears to us that the plaintiff made a very strong case. It was to be seen on the records of the land office that Armstrong claimed a survey made and returned for Phigley, and that he claimed nothing else. In this situation, Armstrong had no right to make any addition to the survey returned into the land office, without an order from the land office; and no private, intention or action of his, could hinder the proprietaries from selling the adjoining land to any .person who might apply for it. ,We consider the *59law on this point to be settled; and if it were otherwise, it would be productive of great confusion, and great injustice. On what ground the jury formed their verdict, does not appear. But the judge before whom the cause was tried was not satisfied with the verdict, although in order to take the opinion of this court on a point of law which he thought of importance, he overruled the motion for a new trial. Our opinion is, that a new trial should be granted.
New trial granted.